DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 23, 24, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 24, 33 and 34 require a “synchro pulse” which is indefinite because it is unknown what a synchro pulse is not defined by the specification or prior art. 
Claim 22 recites “phase shift” which lack antecedent basis in the parent claim 15. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 21, 22, 25-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 6,077,403) in view of Stowell (US 2006/0278521) and Krassnitzer (US 9,267,200). 
Regarding claim 15, Kobayashi teaches an electrically and magnetically enhanced ionized physical vapor deposition (I-PVD) method of depositing a layer on a substrate, the method comprising: 
coupling a first pulse forming network (PFN) operatively to a flat cathode target (2), the flat cathode target associated with a first magnetron comprising a first unbalanced magnetic field (30), the first PFN generating a discharge on the flat cathode target; 
coupling a second PFN (62) operatively to a cylindrical cathode target (col. 7, ln. 1-5), the cylindrical cathode target associated with a second magnetron (71) comprising a second unbalanced magnetic field (73), the second PFN generating a discharge on the cylindrical cathode target (6); coupling the second magnetron magnetically to the first magnetron (Fig. 1). 
Kobayashi does not teach the first PFN generating a first asymmetric alternating current (AC) discharge on the flat cathode target or the second PFN generating a second asymmetric AC discharge on the cylindrical cathode target or and disposing a time shift between negative voltage peaks associated with the first asymmetric AC discharge and the second asymmetric AC discharge, the time shift being selected to increase ionization of sputtered target material on the substrate during sputtering.  

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second pulse forming networks of Kobayashi by providing a first and second symmetric alternating current discharge on the target, as taught by Stowell, because it would allow the ratio of ions to sputtered species, sputtering rate and energies of the ions and sputtered species can be controlled [0084].
Krassnitzer teaches a first PFN generating a target and a second PFN generating a second discharge on a second target (Fig. 2 and 3) and disposing a time shift (td2) between negative voltage peaks associated with the first discharge (1) and the second AC discharge (2, Fig. 1), the time shift being selected to increase ionization of sputtered target material on the substrate during sputtering [0002]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first discharge on the flat cathode target and modify the second discharge on the cylindrical target of Kobayashi by providing a first PFN and second PFN and disposing a time shift between negative voltage peaks associated with the first asymmetric AC discharge and the second asymmetric AC discharge, the time shift being selected to increase ionization of sputtered target material on the substrate during sputtering, as taught by Krassnitzer, because it would prevent a power buildup interval and loss of power and allow power form the generator to be continuous without interruption [0011]. 
Regarding claim 16, Kobayashi teaches a substrate bias voltage to a substrate holder (5), the substrate bias voltage comprising a range of -10 V to -200 V (col. 4, ln. 34).  
Regarding claim 17, Kobayashi teaches providing a feed gas, the feed gas comprising a noble gas, the noble gas comprising at least one of argon, xenon, neon, krypton (col. 4, ln. 55-60).  

Regarding claim 21, Kobayashi teaches at least one of the first PFN, second PFN comprises at least one of selectable voltage, power, frequency (col. 8, ln. 25-30).
Regarding claim 22, Kobayashi teaches the phase shift is zero, the negative voltage peaks associated with the first asymmetric AC discharge and the second asymmetric AC discharge being simultaneous (same frequency, col. 8, ln. 30-50).  
Regarding claim 25, Kobayashi teaches an electrically and magnetically enhanced ionized physical vapor deposition (I-PVD) unbalanced magnetron sputtering apparatus that deposits a layer on a substrate, the apparatus comprising: 
a first magnetron (30), the first magnetron comprising a flat cathode target (2) and a first unbalanced magnetic field (Fig. 1); 
a first pulse forming network (PFN) operatively coupled to the flat cathode target, the first PFN generating a first discharge on the flat cathode target; Inventor(s): Abraham et al. Application No.: 16/284,327 Our Docket: 10220.017US3 Preliminary Amendment Page 6 of 8 
a second magnetron (71), the second magnetron comprising a cylindrical cathode target (6) and a second unbalanced magnetic field (Fig. 1), the second magnetron magnetically coupled to the first magnetron (Fig. 1); 
and a second PFN operatively coupled to the cylindrical cathode target, the second PFN generating a second discharge on the cylindrical cathode target.
Kobayashi does not teach the first PFN generating a first asymmetric alternating current (AC) discharge on the flat cathode target; the second PFN generating a second asymmetric AC discharge on the cylindrical cathode target.  Nor does it teach a time shift is disposed between negative voltage peaks associated with the first asymmetric AC discharge and the second asymmetric AC discharge, the time 
Stowell teaches a pulse forming network that generating a asymmetric alternating current discharge on a sputtering target [0063] Fig. 11a because it would allow the ratio of ions to sputtered species, sputtering rate and energies of the ions and sputtered species can be controlled [0084]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second pulse forming networks of Kobayashi by providing a first and second symmetric alternating current discharge on the target, as taught by Stowell, because it would allow the ratio of ions to sputtered species, sputtering rate and energies of the ions and sputtered species can be controlled [0084].
Krassnitzer teaches a first PFN generating a target and a second PFN generating a second discharge on a second target (Fig. 2 and 3) and disposing a time shift (td2) between negative voltage peaks associated with the first discharge (1) and the second AC discharge (2, Fig. 1), the time shift being selected to increase ionization of sputtered target material on the substrate during sputtering [0002]. 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first discharge on the flat cathode target and modify the second discharge on the cylindrical target of Kobayashi by providing a first PFN and second PFN and disposing a time shift between negative voltage peaks associated with the first asymmetric AC discharge and the second asymmetric AC discharge, the time shift being selected to increase ionization of sputtered target material on the substrate during sputtering, as taught by Krassnitzer, because it would prevent a power buildup interval and loss of power and allow power form the generator to be continuous without interruption [0011]. 


Regarding claim 27, Kobayashi teaches a feed gas, the feed gas comprising a noble gas, the noble gas comprising at least one of argon, xenon, neon, krypton (col. 4, ln. 55-60).  
Regarding claim 28, Kobayashi teaches a feed gas, the feed gas comprising a mixture of a noble gas and a reactive gas (col. 10, ln. 35-40).  
Regarding claim 31, Kobayashi teaches at least one of the first PFN,Inventor(s): Abraham et al. Page 7 of 8 second PFN comprises at least one of selectable voltage, power, frequency (col. 8, ln. 25-30).  
Regarding claim 32, Kobayashi teaches the phase shift is zero, the negative voltage peaks associated with the first asymmetric AC discharge and the second asymmetric AC discharge being simultaneous (col. 8, ln. 30-50).  
Regarding claims 19 and 29, Kobayashi providing a feed gas, the feed gas comprising a mixture of a noble gas and a gas that comprises atoms associated with at least one of the flat cathode target, cylindrical cathode target because it teaches the substrate is coated with these particles (col. 10, ln. 26-40).  
Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Stowell and Krassnitzer as applied to claims 15 and 25 above, and further in view of Scobey (US 9,771,647). 
Regarding claims 20 and 30, Kobayashi does not teach rotating at least one of the flat cathode target, cylindrical cathode target with a speed in a range of 10 to 100 revolutions per minute.  
Scobey teaches rotating a flat cathode target (col. ,2 ln. 5-10).  Scobey teaches rotation of the target is a result effective variable because it will reduce non-uniform erosion and provide improved target utilization.  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the target with a speed in a range of 10 to 100 revolutions per minute since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Claims 23, 24, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Stowell and Krassnitzer as applied to claims 15 and 25 above, and further in view of (Matsumoto US 2004/0089541). 
Regarding claim 23 and 33, Kobayashi does not teach providing a synchro pulse by the first PFN to the second PFN that initiates start of the second PFN.
Matsumoto directed to an AC sputtering power supply teaches a master slave configuration with two power supplies 14a and 14b [0053] operated by oscillator 15a of the master power supply.  Therefore the Examiner takes the position that Matsumoto teaches the first PFN (master) provides a synchro pulse to the second PFN (slave) that initiates start of the second PFN because it would synchronize the two power supplies [0053].  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first PFN of Kobayashi by providing the first PFN provides a synchro pulse to the second PFN that initiates start of the second PFN, as taught by Matsumoto, because it would synchronize the two power supplies [0053]. 


Matsumoto directed to an AC sputtering power supply teaches a master slave configuration with two power supplies 14a and 14b [0053] operated by oscillator 15a of the master power supply.  Therefore the Examiner takes the position that Matsumoto teaches the second PFN (master) provides a synchro pulse to the first PFN (slave) that initiates start of the first PFN because it would synchronize the two power supplies [0053].
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first PFN of Kobayashi by providing the second PFN provides a synchro pulse to the first PFN that initiates start of the first PFN, as taught by Matsumoto, because it would synchronize the two power supplies [0053]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN J BRAYTON/               Primary Examiner, Art Unit 1794